United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-3768
                                    _____________

Claudia Bush,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Siemens Telecom Networks,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                    _____________

                                  Submitted: May 13, 1998
                                      Filed: June 2, 1998
                                   _____________

Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Claudia Bush, the plaintiff in this age discrimination case, appeals from the order
of the District Court1 granting summary judgment to the defendant, Siemens Telecom
Networks. Having considered the submissions of the parties and the record, we
conclude that the grant of summary judgment was correct and that an opinion would
add nothing of precedential value to the District Court's thorough and well-reasoned
opinion.

      1
       The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri, who presided over the case with the consent of the parties in
accordance with 28 U.S.C. § 636(c).
       Siemens's motion to strike Volume VII of Bush's appendix and Bush's Third
Brief is granted. The motion to dismiss this appeal pursuant to Fed. R. App. P. 31(c)
is denied as moot.

      The judgment of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-